Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner diameter of the outer spring of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giringer et al. (US 4,918,384).
Regarding claim 1, Giringer et al. (hereafter Giringer) at fig. 1-3 discloses all the elements of a probe pin i.e. a probe pin [spring contact pin 10] for performing an electrical inspection [Abstract] between a contact pad of a test apparatus and a conductive ball of a semiconductor device, the probe pin comprising: a cylinder-type bottom plunger [11/20’] connected to the contact pad and configured to slide vertically [as shown]; a piston-type top plunger [20] connected to the conductive ball and configured to slide vertically [as shown]; and an outer spring [12] configured to provide an elastic force between the bottom plunger and the top plunger [as shown],


    PNG
    media_image1.png
    627
    609
    media_image1.png
    Greyscale


wherein the top plunger has a first end [end near 23, 24] configured to be inserted into the outer spring and a second end [near 31] provided on an opposite end from the first end of the top plunger along a longitudinal direction [vertical direction as shown] of the top plunger, wherein an inner diameter [inner dia. of 11] of the bottom [portion of 20 near 26] of the top plunger between the first end and the second end of the top plunger are smaller than an inner diameter [inner dia. of spring 12 as shown] of the outer spring, and wherein an outer diameter of the bottom plunger [outer dia. of 11] at the end of the bottom plunger that is closest to the second end of the top plunger and an outer diameter of a second portion of the top plunger [outer dia. of 21 of 20] between the first portion and the first end of the top plunger are greater than the inner diameter of the outer spring [inner dia. of spring 12 as shown] such that the outer spring is caught [to hold/caught the spring 12 as shown] between the end of the bottom plunger that is closest to the second end of the top plunger and the first portion of the top plunger to provide a repulsive force [arrow direction as shown]between the bottom plunger and the top plunger.
Regarding claim 7, Giringer at fig. 2-3 discloses the probe pin of claim 1, wherein the bottom plunger [11] comprises: a pad connection tip [21’] brought into direct contact with the contact pad; a barrel [barrel of 11] functioning as a cylinder [as shown] and extending forward [as shown] from the pad connection tip; and a caulking [16] formed on one side [as shown] of the barrel. 
Regarding claim 8, Giringer at fig. 1 discloses the probe pin of claim 7, wherein the top plunger [20] comprises: a ball connection tip [22] brought into direct contact with the conductive ball; a rod [25/26] functioning as a piston and extending backward [as shown] from the ball connection tip; and a stopper [24] formed on an end of the rod and bound to the caulking [16]. 
[16] has a smaller outer diameter than the barrel [outer diameter of 16]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Giringer as applied to claim 1 above, and further in view of Yamamoto et al. (US 2012/0182036).
Regarding claim 11, Giringer discloses all the elements. Giringer is silent about the probe pin includes a first probe pin connected to a first conductive ball and connected to a first contact pad disposed below and a second probe pin connected to the first conductive ball and connected to a second contact pad disposed below and is used for a Kelvin test. Yamamoto et al. (hereafter Yamamoto) at least at fig. 1B and ¶0043-0045 discloses the probe pin [100, 100] includes a first probe pin [100] connected to a first conductive ball [5a] and connected to a first contact pad [electrode pads of 6, see last line of ¶0045] disposed below and a second probe pin [another 100] connected to the first conductive ball [5a] and connected to a second contact pad [electrode pads of 6, see last line of ¶0045] disposed below and is used for a Kelvin test [see “Kelvin measurement” at ¶0043]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use two pins as taught by Yamamoto to modify the probe pin of Giringer for caring out a Kelvin measurement, see ¶0043.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Giringer and Yamamoto as applied to claim 11 and 1 above, and further in view of and Tomioka (US 2013/0257467 A1).
Regarding claim 12, the combination of Giringer and Yamamoto discloses all the elements including the first probe pin and the second probe pin have ball connection tips connected to the conductive ball, and are installed symmetrically to each other. They are silent about said pins are formed in a Kelvin-L shape or a Kelvin-T shape that is laterally eccentric, and are installed symmetrically to each other. Tomioka in Kelvin testing environment discloses a first and second probe pins [19, 19, fig. 7a] formed in a Kelvin-L shape [fig. 13B, 17A-17B] or a Kelvin-T shape [fig. 3B, 7A-7B, 10A-10B] that is laterally eccentric, and are installed symmetrically to each other [fig. 7A, 9, 14C as an example]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective fling date to use Kelvin-L shape or a Kelvin-T shape probe pins, to modify the probe pin of a modified Giringer, in order to obtain advantages that Tomioka has to offer i.e. for testing package having narrow pitch terminals, see ¶0010-0011.
[19] and the second probe pin [19] are installed symmetrically [fig. 7A] to each other in a socket block [13 as an example] via socket holes [12] that are provided on the socket [10 as an example] and arranged alongside each other [as shown], and the first probe pin and the second probe pin have the ball connection tips [19b] with ends placed adjacent to each other [as shown] and facing toward the conductive ball. 
Regarding claim 14, Tomioka discloses the probe pin of claim 13, wherein the socket holes [12] are provided on the socket block  such that the ball connection tips protrude toward the conductive ball via socket holes [as shown]. 
Regarding claim 15, Tomioka discloses the probe pin of claim 14, wherein the ball connection tips of the first probe pin and the second probe pin have a Kelvin-L shape  [fig. 13B, 17A-17B], and the first probe pin and the second probe pin are installed in the socket holes that each extend in a length direction [holes in vertical direction of fig. 8A, 8B] (i) perpendicular to a direction [horizontal direction as shown in fig. 8A, 8B] in which the ends of the ball connection tips are arranged, and (ii) perpendicular [fig. 8B as an example] to longitudinal direction of the first probe pin and the second probe pin.
Regarding claim 16, Tomioka discloses the probe pin of claim 14, wherein the ball connection tips of the first probe pin and the second probe pin have a Kelvin-T shape [fig. 3B, 7A-7B, 10A-10B], and the first probe pin and the second probe pin are installed in the socket holes that each extend in a length direction [holes in horizontal direction of fig. 8] (i) parallel to a direction [horizontal direction as shown in fig. 8] [fig. 8B as an example] to longitudinal direction of the first probe pin and the second probe pin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



February 24, 2022